                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 WANDA COAKER,                                     :
    Plaintiff,                                     :
                                                   :
 v.                                                :
                                                   :           CIVIL ACTION 1:18-00229-KD-N
 OXFORD HEALTHCARE,                                :
    Defendant.                                     :

                                               ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised and there having been no objections filed, the Report and Recommendation of the Magistrate

Judge dated September 17, 2018 is ADOPTED as the opinion of this Court. It is hereby ORDERED

that this action is DISMISSED without prejudice pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure as no other lesser sanction will suffice; and additionally or alternatively pursuant to

Rule 11(a) due to Plaintiff's failure to return a signed version of her complaint.


       DONE and ORDERED this the 11th day of October 2018.


                                               /s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE
